Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 11/18/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US8906700B2, published 12/09/2014, IDS submitted 12/11/2020) in view of Aniagolu et al. (Journal of Immunological Methods, vol. 182 (1995) pgs. 85-92, of record).
	Lim et al. teach phototransferring a compound from a first surface to a second surface wherein the compounds attached to a first surface through a photocleavable linker (abstract). Lim et al. teach compounds are biomolecules such as protein and protein fragments (col. 5, lines 1-5). Lim et al. teach determining the nascent protein comprises truncated protein (col. 20, lines 1-5). Lim et al. further teach a biotinylated antibody comprises biotin linked via photocleavable linker to said antibody and exposing said photocleavable linker to light (col. 20, lines 17-20). Lim et al. teach preparation of a photocleavable antibody affinity matrix wherein a photocleavable antibody (PC-antibody) is defined as an antibody conjugated to a photocleavable chemical linker (i.e., directly attached), in this photocleavable biotin (PC-biotin), that mediates attachment of the antibody to a solid affinity matrix (in this case streptavidin coated beads) in a photo-reversible fashion (Example 2, col. 95). Lim et al. teach the bead (first surface) comprises a streptavidin or avidin coated onto a porous polymer matrix such as agarose or Sepharose (see para. 48, lines, 58-67), which would read on binding agent directly attached by a photocleavable linker to said micro-porous membrane (i.e., solid affinity matrix), wherein said photocleavable linker is directly attached or conjugated to said micro-porous membrane. Lim et al. teach bead also containing bound streptavidin with available biotin binding sites via a directly incorporated PC-biotin (col. 
	Lim et al. do not explicitly teach the photocleavable linker is directly attached or conjugated to the micro-porous membrane and the liquid sample contacts 100% of the top surface of said micro-porous membrane.
	Aniagolu et al. teach an analytical immunoblotting procedure and a serological enzyme-linked immunosorbent assay (ELISA) (abstract). Aniagolu et al. further teach in the abstract the 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have coated the surface of the membrane beads in wells as taught by Lim et al. with PVDF or nitrocellulose membrane as taught by Aniagolu et al. because Aniagolu et al. and Lim et al. both recognize that PVDF and nitrocellulose membrane is used to immobilize protein for immunoassays. Lim et al. further teach streptavidin is used on first and second surfaces for attachment with biotin (see above). Therefore, it would have been obvious to have used PVDF or nitrocellulose membrane on beads because streptavidin is coated on porous membranes for conjugating to biotin. In addition, Aniagolu et al. teach that the coated microtiter plates consisting of polymer wells were found to be more reproducible and more sensitive than the conventional ELISA on polystyrene plates (see abstract). The person would have directly attached or conjugated the photocleavable biotin of Lim et al. onto the well bottoms with micro-porous membrane such as PVDF or nitrocellulose for a photocleavable immunoassay analysis because Lim et al. teach that streptavidin is used on membranes of the second surface and Aniagolu et al. teach immunoassay is more reproducible and more sensitive with membrane than conventional plates. Further it would have been obvious to the person to contact 100% of the liquid sample to the surface of the micro-porous membrane because antibodies are immobilized on the membrane by photocleavable biotin linker. 
The person would have a reasonable expectation of success in using PVDF or nitrocellulose membrane in the wells for any particular photocleavable immunoassay analysis because Lim et al. 
	With regard to claims 2-5, Lim et al. teach a surface may comprise glass or plastic/polymer ceramic and additionally coated or chemically derivatized/conjugated with antibodies; streptavidin/avidin, agarose, membrane or film coatings such as nitrocellulose or PVDF (col. 47, lines 1-10). 
	With regard to claims 6 and 9-10, Lim et al. teach the photocleavable biotin will allow high affinity binding of the antibody coupling agent to avidin molecules coated on microtiter dishes (col., 63, lines 30-40).
	With regard to claims 7-8, Lim et al. teach ELISA for assay (col. 18, lines 63-64). Lim et al. teach fluorescent moiety (col. 29, lines 31-32).
	With regard to claim 11, Lim et al. teach 2-nitrobenzym moiety (col., 8, line 24-25). 
	With regard to claim 34, see above rejection. Lim et al. teach preparation of a photocleavable antibody affinity matrix wherein a photocleavable antibody (PC-antibody) is defined as an antibody conjugated to a photocleavable chemical linker (i.e., directly attached), in this photocleavable biotin (PC-biotin), that mediates attachment of the antibody to a solid affinity matrix (in this case streptavidin coated beads) in a photo-reversible fashion (Example 2, col. 95). Lim et al. teach the bead (first surface) comprises a streptavidin or avidin coated onto a porous polymer matrix such as agarose or Sepharose (see para. 48, lines, 58-67). Lim et al. further teach Lim et al. teach that the complex is captured by streptavidin attached to said second surface (see col. 341, lines 18-21).
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. Although the rejection above has been modified, certain arguments will be addressed below.
On page 9, Applicant argues that the references fail to provide the requisite motivation to combine their disclosures and a reasonable expectation of success in arriving at the claimed invention. Applicant argues that PVDF and nitrocellulose surfaces are the second surface not the first surface which contained the compounds attached by a photocleavable linker. Applicant argues that Lim et al. teach that the first surface which contains the molecules/compounds attached by a photocleavable linker is taught as beads, not a micro-porous membrane such as nitrocellulose or PVDF. It is not obvious that one can photocleave from micro-porous membranes since they are not transparent and scattered light and Applicant cited present specification in para. [0038]. Finally, Applicant argues that Aniagolu et al. does not teach photocleavable linkers. Therefore this does not cure the lack of teaching of a micro-porous membrane in a microwell plate by a photocleavable linker and the non-obviousness of photocleaving from such micro-porous membranes.  
The arguments are not found persuasive for the following reasons. Lim et al. teach that the photocleavable linker contains biotin wherein biotin will bind to streptavidin on polymeric surfaces. Although Lim et al. do not explicitly teach the photocleavable linker is directly attached or conjugated to the micro-porous membrane, Lim et al. do teach that the bead used to attach the photocleavable biotin is coated with agarose or polymer membrane which is a form of porous membrane and streptavidin can be used to coat on membrane/polymer surfaces for biotin attachment.  The person would have directly attached or conjugated the photocleavable biotin of 
Regarding it not being obvious that one can photocleave from micro-porous membranes, Lim et al. teach that agarose is coated on the bead, which is a form of a porous membrane. Therefore, the person would have been able to modify membranes for binding to photocleavable biotin, as PVDF or nitrocellulose are well recognized by Lim et al. and Aniagolu et al. for attaching in wells of microtiter plate. Regarding Aniagolu et al., even though Aniagolu et al. do not teach photocleavable linker, Lim et al. and Aniagolu et al. both recognize using PVDF and nitrocellulose for attachment and immunoassay analysis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46-53 of copending Application No. 16937284 (‘284) in view of Aniagolu et al. (Journal of Immunological Methods, vol. 182 (1995) pgs. 85-92).
Application No. ‘284 recites a composition comprising a plurality of binding agents attached to a surface through a photocleavable linker, at least a portion of the said binding agents conjugated to a detectable label. Claim 51 recites that the surface is a microtiter. Claim 52 recites a membrane. Claim 47 recites fluorescent label. Applicant No. ‘284 does not explicitly recite the microtiter plate having wells that comprise a micro-porous membrane.
Aniagolu et al. have been discussed in the above rejection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the PVDF membrane of Aniagolu et al. in the wells of the microtiter plate as recited by Application .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicants argue that Applicants disagree with the nonstatutory double patenting rejection. However, since these rejections are provisional, Applicant will deter filing a terminal disclaimer until there are allowed claims. 
The rejection is maintained for the reasons stated above and a terminal disclaimer has not been filed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635